Citation Nr: 1122877	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-27 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for degenerative facet sclerosis at L4-5, transitional vertebra at L5, compression deformity at T11 and degenerative joint disease of the upper lumbar spine, and a rating in excess of 10 percent from February 15, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to August 2006.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Phoenix, Arizona, VA Regional Office (RO).

This case has previously come before the Board.  In February 2010, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to an initial compensable evaluation for degenerative facet sclerosis at L4-5, transitional vertebra at L5, compression deformity at T11 and degenerative joint disease of the upper lumbar spine, and a rating in excess of 10 percent from February 15, 2008.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

In that regard, findings on VA x-ray examination in April 2010 were noted to be "mild" and "moderate".  In correspondence, received in March 2011, the Veteran asserted that the degree of impairment is worse, and a VA report of magnetic resonance imaging (MRI), received in April 2011, reflects "severe" bilateral neural foraminal stenosis.   

In this case, and although the Board is not required to remand an appealed claim solely because of the passage of time since an otherwise adequate examination report was prepared, the Veteran has asserted that degenerative facet sclerosis at L4-5, transitional vertebra at L5, compression deformity at T11 and degenerative joint disease of the upper lumbar spine has undergone an increase in severity since the time of the April 2010 VA examination.  Under the circumstances in this case, the Board finds that further development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the degree of impairment due to the degenerative facet sclerosis at L4-5, transitional vertebra at L5, compression deformity at T11 and degenerative joint disease of the upper lumbar spine. The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be conducted and the examination report should include full range of motion studies (utilizing a goniometer).  The AOJ should request that the examiner provide an opinion in regard to the degree of impairment due to degenerative facet sclerosis at L4-5, transitional vertebra at L5, compression deformity at T11 and degenerative joint disease of the upper lumbar spine, to include an opinion as to whether there is additional functional loss with repetitive movement and/or whether there is any associated neurologic impairment. The AOJ should also request that, if the examiner identifies any increase in the degree of impairment during the relevant period, an opinion as to the date or dates of increase be provided, to the extent possible, as well as an opinion as to any impact the degenerative facet sclerosis at L4-5, transitional vertebra at L5, compression deformity at T11 and degenerative joint disease of the upper lumbar spine has on the Veteran's employability.

2.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make sure that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


